Name: Commission Regulation (EEC) No 2471/80 of 26 September 1980 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: international trade;  executive power and public service;  tariff policy;  international affairs;  Africa
 Date Published: nan

 27. 9 . 80 Official Journal of the European Communities No L 254/23 COMMISSION REGULATION (EEC) No 2471 /80 of 26 September 1980 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Council Regulation (EEC) No 1870/80 (2 ), and in parti ­ cular Articles 1 2 (2), 1 5 (5) and 1 6 (6) thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricul ­ tural products, Whereas Article 6 (3) of Commission Regulation (EEC) No 193/75 (3), as last amended by Regulation (EEC) No 1 576/80 (4), provides that the time limits specified in that Regulation correspond to Greenwich Mean Time plus two hours ; whereas it has been shown that, in certain cases , this time limit creates practical trade difficulties ; whereas these difficulties can be overcome by recourse to Brussels local time ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article I Article 6 (3 ) of Regulation (EEC) No 193/75 is replaced by the following : '3 . The time limits specified in this Regulation shall correspond to Belgian time .' Article 2 This Regulation shall enter into force on 29 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980, p. 1 . (3) OJ No L 25, 31 . 1 . 1975, p. 10 . (4) OJ No L 161 , 26 . 6 . 1980, p. 15 .